Title: To Benjamin Franklin from Alexander Gillon, 4 October 1781
From: Gillon, Alexander
To: Franklin, Benjamin


Corunna 4 Octr 1781
Your Excellency knows so well all my Occurrences in Holland, particularly my Contract with Lieutt. Colonell Laurens, that I need say but little about Major Jackson, whom I early acquainted that on the Troops coming on board I found there was but little room left. Ships were Chartered, and I got out to Sea as soon as I was ready. Cruizing Eighteen days on a dangerous Coast, without a Pilot, waiting for them: when by the dangers we escaped, particularly the violent Gale of the 20th & 21st of August, my Officers repeatedly applied to me by Letters, to quit that dangerous Coast, ere all our Provisions were expended, which was done after a variety of attempts to get the Ships out. Contrary Winds frustrated our Intent of getting Home as soon as possible, and by a Council held, we deemed it best to push into any Port in France or Spain, to procure a Supply of Provisions, which we could readily have had here, and every other aid: had not Lieut: Colonell Searle, and Captain Jackson, acted more the parts of disappointed Violent Men, than of Americans: by trying to Retard the Ship. The residue of the Bills Accepted by Your Excellency, I did not receive till the 19th August at Night, Some of which I now offered here as payment for Provisions, deeming them the State’s property: but Captain Jackson has decry’d their Validity, wherefore, I must dispose of the Articles Onboard, of the State of South Carolina’s: And am now getting ready, so as to Sail for the first Harbour in one of The United States of North America, I can get, to be ready to Answer to those, who only have authority to examine my Conduct. I shall, ere I depart, trouble your Excellency with a clear Account of this Violent Youth’s Rash & Imprudent Conduct, also of Lieutenant Colonell Searle of the Militia, his distress of mind on his being disapointed in not succeeding in aiding Capt: Jackson, And in dread of his £2000 Sterling of Goods on board here accompanying him to France instead of America.—
Till Your Excellency receives my full advices of my Situation, I am sure you will not encourage any measure that can prejudice a Ship, in the service of The State of South Carolina, And under whose Banner She now rides Here. In the Name & behalf of The State of South Carolina, I then crave Your Excellency’s suspension of opinion in this curious business. My Officers & Men, tho’ somewhat agitated by those Gentlemen, are restored to their former subordination. Thus all is going on well.
With every Respect I have the Honour to be Your Excellency’s most obedient & hble Servt.
A. GillonCome of the Navyof the State of So Carolina

I did not Reply to your Excellency’s Letter of the   because I found the Money was still in possession of Messrs. Fizeaux Grand & Co
  His Exy. B Franklin Esqe Passe

 
Addressed: francia / His Excellency / Benjamin Franklin Esqre / Minister Plenipotentiary / from the United States of No America / at the Court of Versailles / Passé
